Arnoxíd, C. J.,
delivered the opinion of the Court.
Appellant had given an appeal-bond with security, approved by the justice of the peace, and should have been allowed to give a new bond, as he offered to do, if the bond given had been defective in any respect. Code, Sec. 2353; Gaddis v. Palmer, 60 Miss., 758.
But it not perceived that the irregularity of the appeal-bond, being executed and approved before the judgment appealed from was rendered, vitiated the bond. The bond had the effect which one regularly executed and approved would have had, and it was available to protect appellee for all the purposes contemplated by law in such case.
If it be insisted here, as it was done on the motion to dismiss in the Circuit Court, that the judgment in the justice’s court was by confession, and therefore could not be appealed from, it is sufficient to say that the statute which denies appeals from judgments by consent or confession, does not apply to justice’s courts. Code, Sec. 2309.

Reversed and remanded.